Citation Nr: 9918519	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-20 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.  

2.  Entitlement to service connection for a knee disorder.

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance, or at the housebound rate.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1973.  He served in Vietnam and his decorations 
include the Vietnam Service Medal with 1 campaign star, the 
Combat Infantryman Badge, and the Purple Heart Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which an evaluation in excess of 
30 percent disabling was denied for PTSD.  By that same 
rating action, service connection was denied for residuals of 
a knee injury and entitlement to special monthly pension was 
also denied, apparently without consideration of 38 U.S.C.A. 
§ 1523(b) (West 1991 & Supp. 1998).  

Pursuant to a February 1998 rating action, an increased 
evaluation of 50 percent disabling was granted for PTSD.  
Pursuant to a rating action of August 1998, an increased 
evaluation of 70 percent disabling was granted for PTSD.  


REMAND

The veteran contends that an evaluation in excess of 70 
percent disabling is warranted for his service-connected 
PTSD.  He also contends that service connection is warranted 
for his currently manifested knee disorder.  It is his belief 
that the current problems with his knees are related to his 
period of active service and specifically, to his 
participation in over 100 jumps as a paratrooper therein.  

In addition, the veteran claims that he is entitled to a 
special monthly pension based on the need for the regular aid 
and attendance.  His representative has argued that this need 
is evidenced by an episode in which the veteran passed out 
due to pain in his knee and his house burned down because a 
lighted burner was left unattended.  

Having reviewed the record, the Board has concluded that the 
claim for an increased evaluation for PTSD and the claim for 
service connection for a knee disorder must be returned to 
the RO for the purpose of further evidentiary development.  

Specifically, the record indicates that the veteran was 
afforded a VA PTSD examination in November 1997, in 
conjunction with his claim for an increased evaluation.  The 
examination report shows that the examiner recommended that 
the veteran undergo a social and industrial survey in order 
to assess his employability.  However, there is no indication 
that such a survey has been conducted as of yet.  In light of 
VA's duty to assist the veteran in developing the facts 
pertinent to a well grounded claim, this claim will be 
returned to the RO so that a social and industrial survey may 
be conducted as recommended by the 1997 VA examiner.  

With regard to the claim for service connection for a knee 
disorder, the record indicates that at his July 1997 personal 
hearing, the veteran asserted that his current bilateral knee 
disability is related to his period of active service and 
specifically, his service as a paratrooper in which he 
participated in over 100 jumps.  At the hearing, the 
veteran's representative stated that the veteran had been 
told by some doctors that there is no doubt in their medical 
opinion that his current knee condition was related to the 
excess number of jumps he made.  The representative also 
indicated that the veteran could get a statement to that 
effect.  However, no such medical opinion has been associated 
with the claims folder.  

On remand, therefore, veteran will be given the opportunity 
to submit a written medical opinions regarding the etiology 
of his currently manifested knee disorder in support of his 
claim for service connection.   

Finally, the Board has concluded that the issue of 
entitlement to special monthly pension is inextricably 
intertwined with the claim for service connection for a knee 
disorder.  Specifically, the record shows that the veteran 
suffers from significant orthopedic impairment as a result of 
chronic knee pain and degenerative joint disease, for which 
he utilizes knee braces and a cane.  Furthermore, the 
evidence demonstrates that the veteran has sought treatment 
on more than one occasion for episodes of syncope or 
"passing out," which he related to severe knee pain.  The 
record also shows treatment for injuries sustained as a 
result of such syncope.  Thus, the available evidence, which 
suggests functional impairment as a result of knee pain and 
treatment for a pain-related syncope, has bearing on the 
issue of whether the veteran requires the regular aid and 
attendance of another person.  As a result, a decision as to 
whether entitlement to special monthly pension is warranted 
is dependent upon a decision as to whether service connection 
is appropriate for the veteran's knee disability, together 
with consideration of 38 U.S.C.A. § 1523 (b).   

In light thereof, the Board believes that adjudication of the 
special monthly pension claim would be premature at the 
present time, and as a result, adjudication is hereby 
deferred until such time as the required evidentiary 
development has been completed with regard to the veteran's 
claim for service connection for a knee disability and 
38 U.S.C.A. § 1523 (b).  

Additional evidence in the form of recent VA and outpatient 
treatment records and service personnel records will also be 
sought on Remand.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information as to the 
dates and locations for any recent 
treatment he has received for his PTSD 
disability, from either VA or private 
sources.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
the veteran's mental treatment records, 
apart from those records which have 
already been associated with the claims 
folder.  In particular, the RO should 
request the veteran's recent treatment 
records from the VAMC in Birmingham, 
Alabama, where the veteran has been 
followed in the mental health clinic.  
All records obtained through these 
channels should be associated with the 
claims folder.  

2.  On completion of the foregoing, the 
RO should schedule the veteran for a 
social and industrial survey, to include 
an interview by a certified social worker 
which focuses on the veteran's social and 
occupational adaptation, with particular 
emphasis on the effects of PTSD on his 
daily life. This survey should be 
conducted on the same day as and just 
prior to the psychiatric examination 
which is discussed in Paragraph 3 (if 
possible), and the interviewer's report 
should be included in the claims folder.

3.  The veteran should be afforded a new 
PTSD examination by a VA psychiatrist who 
has not previously examined him, in order 
to assess the current nature and severity 
of his service-connected PTSD 
symptomatology.  All special tests and 
studies should be conducted as indicated.  
All objective findings should be noted in 
detail and the examiner should provide a 
multi-axial diagnosis which includes the 
assignment of a Global Assessment of 
Functioning (GAF) score with explanation 
of what the assigned score represents, in 
accordance with the Diagnostic and 
Statistical Manual for Evaluation of 
Mental Disabilities (DSM-IV).  The 
examiner should indicate the degree to 
which the veteran's service-connected 
PTSD is productive of total occupational 
and social impairment, without 
consideration of the degree of impairment 
caused by the veteran's various service-
connected and non-service connected 
physical and/or orthopedic disabilities.  
Specifically, the examiner should 
indicate whether or not the following 
symptomatology is manifested:  gross 
impairment in thought processes or 
communication, persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform the activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or name.  
Complete rationales should be provided 
for any opinions given or conclusions 
reached.  The veteran's medical history 
should be reviewed prior to the 
examination, and to that end, the claims 
folder and a copy of this remand should 
be provided to the psychiatric examiner.  

3.  With regard to the veteran's claim 
for service connection for a bilateral 
knee disability, the RO should contact 
the veteran and inform him that he is 
being given the opportunity to submit 
additional evidence in support of his 
claims, to include any medical opinions 
regarding the etiology of his currently 
manifested knee disorder.  In addition, 
the RO should ask that the veteran 
provide information as to dates and 
location of any recent treatment he has 
received for his knee disorder, from 
either VA or private sources.  The 
veteran should be informed that his 
failure to cooperate with any request for 
information could be detrimental to his 
claim.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities in order to request copies of 
records showing treatment for knee 
problems, apart from those records which 
have already been associated with the 
claims folder.  

In addition, the RO should contact the 
National Personnel Records Center in 
order to request copies of any service 
medical records or personnel records 
which may be currently on file at that 
facility, as the record indicates that 
the veteran's medical records have been 
retired to that facility and service 
personnel records may be pertinent to the 
veteran's current service connection 
claim.  

4.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
by a VA physician, in order to obtain an 
opinion, if possible, as to the etiology 
of the veteran's currently manifested 
knee disorder.  The veteran should be 
notified of the consequences of his 
failure to report for the scheduled 
examination.  All special tests/studies 
should be conducted as indicated, to 
include x-rays and range of motion 
studies, and all objective findings 
should be noted in detail.  The examiner 
should provide an appropriate diagnosis 
for the veteran's knee disorder, along 
with an opinion as to the etiology of the 
knee disorder and/or whether such 
disorder may be related to the veteran's 
period of active service and/or his 
claimed participation in over 100 jumps 
as a paratrooper therein, to include 
discussion of the significance of 
multiple post-service knee injuries for 
which treatment and a history of 
operative procedures are documented in 
the records.  The examiner's opinion 
should be based upon sound medical 
principles, without resort to 
speculation, and if the examiner is 
unable to provide a requested opinion, 
the reasons therefor should be explained.  
The veteran's medical history should be 
reviewed prior to the examination, and to 
that end, a copy of the claims folder and 
this remand should be provided to the 
examiner.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination 
report(s) do(es) not include all 
requested test reports, special studies, 
objective findings, or opinions, the 
report must be returned to the examiner 
for corrective action.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review all of the currently appealed 
claims based on all of the evidence which 
is now of record, in order to determine 
whether favorable outcomes are now 
warranted.  If any decision remains 
adverse, including a review under the 
provisions of 38 U.S.C.A. § 1523(b), the 
RO should provide the veteran and his 
representative with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further action, as appropriate.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

